 

Exhibit 10.1

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated June 24, 2020, by and between
Cinedigm Corp., a Delaware corporation (the “Company”), BlueMountain Global
Volatility Master Fund L.P., a Cayman Islands exempted limited partnership
(“BMGV”), BlueMountain Logan Opportunities Master Fund L.P., a Cayman Islands
exempted limited partnership (“BMLO”), Blue Mountain Credit Alternatives Master
Fund L.P., a Cayman Islands exempted limited partnership (“BMCA”), BlueMountain
Montenvers Master Fund SCA SICAV-SIF, a Luxembourg corporate partnership limited
by shares (“BMMF”), and BlueMountain Foinaven Master Fund L.P., a Cayman Islands
exempted limited partnership (“BMFV” and, collectively with BMGV, BMLO, BMCA,
and BMMF, the “Holders” and each, a “Holder”).

 

RECITALS:

 

WHEREAS, the Holders hold an aggregate of $827,027.16 principal amount (the
“Notes”) of the Company’s second lien secured notes (“Second Lien Notes”)
pursuant to the Company’s Second Lien Loan Agreement dated as of July 14, 2016
among the Company, Cortland Capital Market Services LLC, as Agent (the “Agent”),
and the lenders party thereto, as amended to date (the “Second Lien Loan
Agreement”) as set forth on Schedule A attached hereto;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holders desire to exchange the Holders’ Notes for, as set forth
on Schedule A attached hereto, an aggregate of 329,501 shares (the “Shares”) of
Class A common stock of the Company, par value $0.001 per share (the “Common
Stock”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1             Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Additional Shares” has the meaning ascribed thereto in Section 5.5.

 

“Affiliate” has the meaning ascribed thereto in Rule 405 promulgated under the
Securities Act.

 

“Agent” has the meaning ascribed thereto in the recitals.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 



 

 

 

“Certificate of Incorporation” means the Company’s Fifth Amended and Restated
Certificate of Incorporation, as amended to date.

 

“Closing” means the closing of the Exchange pursuant to Article 2.

 

“Closing Date” means the date of this Agreement, or such other date as is
mutually agreed by the Company and the Holder.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” has the meaning ascribed thereto in the recitals.

 

“Company 2019 Balance Sheet” has the meaning ascribed thereto in Section 3.6.

 

“Company Consolidated Financial Statements” has the meaning ascribed thereto in
Section 3.6.

 

“Electronic Delivery” has the meaning ascribed thereto in Section 6.2.

 

“Exchange” means the exchange of the Notes for the Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” has the meaning ascribed thereto in Section 3.6.

 

“Material Adverse Effect” means an event that results in or causes a material
adverse change in any of (a) the condition (financial or otherwise), business,
performance, operations or property of the Company and its material
subsidiaries, taken as a whole, (b) the ability of any of the Company to perform
its obligations under the Transaction Documents or (c) the validity or
enforceability of any Transaction Document or the rights and remedies of the
Holder.

 

“Notes” has the meaning ascribed thereto in the recitals.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning ascribed thereto in Section 3.6.

 



2

 

 

“Second Lien Loan Agreement” has the meaning ascribed thereto in the recitals.

 

“Second Lien Notes” has the meaning ascribed thereto in the recitals.

 

“Securities” means the Shares and the Additional Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” has the meaning ascribed thereto in the recitals.

 

“Shortfall” has the meaning ascribed thereto in Section 5.5.

 

“Trading Market” means the primary one of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the New York Stock Exchange, NYSE MKT, the Nasdaq Global Market, the Nasdaq
Capital Market, or any other recognized exchange or automated quotation system
(or any successors to any of the foregoing), and which is initially the Nasdaq
Global Market.

 

“Transfer Agent” means American Stock Transfer & Trust Co., the current transfer
agent of the Company, and any successor transfer agent of the Company.

 

“True Up Notice” has the meaning ascribed thereto in Section 5.5.

 

ARTICLE II

EXCHANGE

 

2.1              The Exchange. At the Closing of the Exchange contemplated
hereby, the Holders shall surrender to the Agent the Notes in exchange for the
Shares. Upon the Closing Date that is mutually agreed upon by the parties, but
not to exceed two (2) Business Days following the date of this Agreement, the
Closing shall occur at the offices of Company Counsel or such other location as
the parties shall mutually agree.

 

2.2              Interest on Notes. The parties acknowledge that no accrued but
unpaid interest on the Notes as of the Closing Date shall be paid to the Holders
in cash, and that the Securities received by the Holders shall constitute full
payment of principal and interest outstanding on such Notes as of the Closing
Date. Effective upon the Closing, the Holders shall have no further claim
against the Company, and the Company shall have no further obligation to the
Holders, under the Second Lien Loan Agreement.

 

2.3              Closing Deliveries.

 

(a)               At the Closing, the Company shall deliver or cause to be
delivered to the Holders the following:

 

(i)                 this Agreement duly executed by the Company; and

 



3

 

 

(ii)              irrevocable instructions to the Transfer Agent to effect a
DWAC delivery of the Shares required to be issued under Section 2.1, to the
account of each Holder’s nominee as previously indicated by the Holders.

 

(b)               At the Closing, the Holders shall deliver or cause to be
delivered to the Company, the following:

 

(i)                this Agreement duly executed by each Holder; and

 

(ii)              irrevocable instructions to the Agent with respect to the
surrender of the Holders’ Notes.

 

2.4              No Additional Consideration. The Securities shall be issued to
the Holders solely in exchange for the surrender of the Notes by the Holders,
and the Holders shall not pay or be required to pay any additional consideration
to the Company in order to effectuate the issuance of the Securities due to the
Holders.

 

2.5              Extinguishment of Notes. It is intended that, upon the
consummation of the Exchange, the Notes surrendered hereunder shall be cancelled
and shall be null and void, and any and all rights arising thereunder shall be
extinguished.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Holders to enter into this Agreement and
consummate the Exchange, the Company represents, warrants and covenants with and
to the Holders as follows:

 

3.1              Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to complete the Exchange, in accordance with the terms
thereof. The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the Exchange, have been duly authorized by all
necessary corporate action by the Company and no further consent or
authorization is required. This Agreement has been duly executed and delivered
by the Company, and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

3.2              No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the Exchange
will not (i) result in a violation of the Certificate of Incorporation, or other
organizational document of the Company or any of its subsidiaries, any capital
stock of the Company or any of its subsidiaries or bylaws of the Company or any
of its subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or any claims or entitlements to the Securities (or other
consideration) issuable to the Holders under this Agreement pursuant to, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, for which a waiver or consent has not been obtained and
is currently in effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws) and applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a material adverse
effect on the Company or its subsidiaries or on the ability to consummate the
transactions contemplated by this Agreement.

 



4

 

 

3.3              Securities Law Exemption. Assuming the accuracy of the
representations and warranties of the Holders contained herein, the offer and
issuance by the Company of the Securities as contemplated by this Agreement are
exempt from registration under the Securities Act pursuant to Section 3(a)(9)
thereunder. Rule 144(i) under the Securities Act does not apply to the Company,
or the Company is otherwise in full compliance with the tests and standards set
forth in Rule 144(i)(2) as of the date of this Agreement.

 

3.4              Issuance of Securities. Upon issuance of the Securities in
accordance with the terms of this Agreement, the Securities will be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances (including, for the avoidance of doubt, any claims or
entitlements of others pursuant to the Second Lien Loan Agreement) and shall not
be subject to any preemptive, participation, rights of first refusal and other
similar rights.

 

3.5              No Integrated Offering. Except as contemplated by this
Agreement and in connection with the exchange, if any, of Second Lien Notes held
by other holders thereof, the Company has not sold or issued, nor will sell or
issue any securities that would be integrated with the offering of the
Securities contemplated by this Agreement pursuant to the Securities Act and the
rules and regulations or the interpretations thereunder of the Commission.

 

3.6              SEC Reports; Financial Statements.

 

The Company has timely filed, or cured any defect relating to timely filing, all
registration statements, forms, reports, definitive proxy statements, schedules
and other documents and filings required to be filed by it under the Securities
Act or the Exchange Act, as the case may be (the “SEC Reports”) since January 1,
2019. None of the Company’s subsidiaries is required to file periodic reports
with the Commission pursuant to the Exchange Act. Each SEC Report (i) as of the
time it was filed (or if subsequently amended, when amended), complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and (ii) did not, at the time it was filed (or if
subsequently amended or superseded by an amendment or other SEC Report, then, on
the date of such subsequent filing), contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 



5

 

 

  

The Company’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Company’s Annual Report on Form 10-K for the
fiscal year ended March 31, 2019 (the “Company Consolidated Financial
Statements”) were prepared in accordance with generally accepted accounting
principles as in effect in the United States of America (“GAAP”), applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or as may have been required by regulatory accounting
principles applicable to the Company or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required to be in compliance with GAAP), and in
each case such Company Consolidated Financial Statements fairly presented, in
all material respects, the consolidated financial position, results of
operations, cash flows and shareholders’ equity of the Company and its
consolidated subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited financial
statements, to normal year-end adjustments which were not and which are not
expected to be, individually or in the aggregate, material to the Company and
its consolidated subsidiaries taken as a whole).

 

Except as set forth in the SEC Reports, including without limitation, the risk
factors contained therein, and except as and to the extent set forth on the
consolidated balance sheet of the Company as of March 31, 2019 (the “Company
2019 Balance Sheet”), between March 31, 2019 and the date hereof neither the
Company nor any of its consolidated subsidiaries has incurred any debts,
liabilities or obligations (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due) of a nature that would be required to
be reflected on a balance sheet or in notes thereto prepared in accordance with
GAAP consistently applied, except for liabilities or obligations (i) that, in
the aggregate, are adequately provided for in the Company 2019 Balance Sheet, or
(ii) incurred in the ordinary course of business between March 31, 2019 and the
date hereof that would not, individually or in the aggregate, have any material
adverse effect on (x) the business, financial condition, results of operations
or assets of the Company and its subsidiaries taken as a whole, or (y) the
ability of the Company to consummate the transactions contemplated by this
Agreement.

 

3.7              Exchange Act Registration, Trading Market.

 

The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
is listed on the Trading Market, and other than as disclosed in the SEC Reports,
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Trading Market, nor has the Company received
any notification that the Securities and Exchange Commission or the Trading
Market is contemplating terminating such registration or listing.

 

3.8              Proceedings. The Company knows of no proceedings relating to
the Second Lien Notes that are pending or threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the completion of the Exchange.

 

3.9              Absence of Broker’s Fees. Neither the Company nor any of its
officers or directors has retained or authorized any investment banker, broker,
finder or other intermediary to act on behalf of the Company or incurred any
liability for any banker’s, broker’s or finder’s fees or commissions in
connection with the Exchange.

 



6

 

 

3.10          Offer to Other Parties. Occurring on or about the date of this
Agreement, the Company has extended an offer to the other lenders party to the
Second Lien Loan Agreement on substantially the same terms as those set forth in
this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF the holders

 

As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, each Holder represents, warrants and covenants, on
behalf of itself and no other Holder, with and to the Company as follows:

 

4.1              Authorization and Binding Obligation. The Holder has the
requisite legal capacity, power and authority to enter into, and perform is
obligations under, this Agreement. Each of the execution, delivery and
performance of this Agreement by the Holder, and the consummation by the Holder
of the Exchange, have been duly authorized by all requisite corporate action on
the part of the Holder, as applicable, and no further consent or authorization
is required. This Agreement has been duly authorized, executed and delivered by
such Holder, and constitutes the legal, valid and binding obligations of such
Holder, enforceable against such Holder in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.

 

4.2              Beneficial Owner.

 

   (a)               The Holder owns, beneficially and of record, good and
marketable title to Notes being exchanged pursuant to this Agreement, free and
clear of any taxes or encumbrances; and at the Closing, the Holder will
surrender to the Agent, on behalf of the Company, good and marketable title to
such Notes in their entirety, free and clear of any security interests, liens,
adverse claims, taxes or encumbrances.

 

   (b)               The Holder is not, and has not been for the preceding three
months, an Affiliate of the Company. The Holder has beneficially owned Notes
having the principal amount set forth opposite such Holder’s name on Schedule A,
fully paid, for at least one year as of the date hereof.

 

4.3              Experience of Investor. The Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the Exchange, and has evaluated the merits and risks thereof. Such
Holder is able to bear the economic risk of an investment in the Securities and,
at the present time, is able to afford a complete loss of such investment. The
Holder qualifies as an accredited investor as defined in Rule 501 of the
Securities Act and/or a qualified institutional buyer as defined in Rule 144A of
the Securities Act.

 

4.4              Disclosure of Information. The Holder has access to and has
reviewed the Company’s SEC Reports, including the “Risk Factors” contained
therein. The Holder has had the opportunity to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities.

 



7

 

 

4.5              Restricted Securities. The Holder understands that the
Securities are characterized as “restricted securities” as that term is defined
under Rule 144 of the Securities Act and have not been registered under the
Securities Act or any applicable state securities law, and may not be resold
without registration under the Securities Act or the existence of an exemption
therefrom. The Holder represents that it is familiar with Rule 144, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Holder agrees and acknowledges that, in connection with the
transfer of any portion of, or all of, the Securities, the Company may require
the Holder to provide the Company an opinion of counsel selected by the Holder
and reasonably acceptable to the Company, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

4.6           Legends. Except as set forth in Section 5.3 hereof, the Holder
agrees to the imprinting of a legend on the Securities, or certificates
evidencing such securities, in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

4.7          Proceedings. The Holder knows of no proceedings relating to the
Second Lien Notes that are pending or threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the completion
of the Exchange.

 

4.8         Tax Consequences. The Holder acknowledges that the Exchange may
involve tax consequences to such Holder, and that the contents of this Agreement
do not contain tax advice. Such Holder acknowledges that it has not relied and
will not rely upon the Company or any other Holder with respect to any tax
consequences related to the Exchange. The Holder assumes full responsibility for
all such consequences and for the preparation and filing of any tax returns and
elections which may or must be filed in connection with its beneficial ownership
of the Notes or the Securities, or the Exchange.

 



8

 

 

4.9              Absence of Broker’s Fees. Neither the Holder nor any of its
officers, directors, partners, managers or similar Persons has retained or
authorized any investment banker, broker, finder or other intermediary to act on
behalf of such Holder or incurred any liability for any banker’s, broker’s or
finder’s fees or commissions in connection with the Exchange.

 

4.10          Reliance on Exemptions. The Holder understands that the Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws,
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s representations, and compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Securities.

 

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

 

5.1              Holding Period. For the purposes of Rule 144, the Company
acknowledges that each Holder’s holding period of the Notes may be tacked onto
the holding period of the Securities, and the Company agrees not to take a
position contrary to this Section 5.1.

 

5.2              Acceptance of Holder’s Counsel’s Rule 144 Opinion. The Company
covenants that it shall give specific authorization to the Transfer Agent and
its legal counsel that the Transfer Agent may accept a Holder’s legal counsel’s
Rule 144 opinion with regard to sale of the Securities, in accordance with and
subject to the review process in the last sentence of this Section 5.2, as long
as such Holder holds any of the Securities; provided that the Transfer Agent
shall be instructed to contact the Company for approval of all opinions before
giving effect to the removal of any restrictive legends therefrom. The Company
shall be allowed two (2) Business Days to review an opinion and if no objection
is affirmatively raised then the Company’s approval shall be deemed given.

 

5.3              Removal of Restrictive Legends. Notwithstanding Section 4.6
hereof, Securities may be issued or reissued, as applicable, without a
restrictive legend as follows:

 

  (a)               the Shares shall be issued at Closing, and the Additional
Shares, if any, shall be issued in accordance with Section 5.5, without any
restrictive legend, based on the available tacking of the holding period under
Section 5.1 of the Notes, in reliance on representations made by the Holders in
Section 4 hereof; and

 

  (b)               the Holders represent that with respect to Securities, if a
Holder subsequently becomes an Affiliate of the Company, the Holder will submit
any Securities then held by such Holder that are not at such time marked with a
restrictive legend relating to transfers under the Securities Act, to the
Company for legending.

  

9

 



 

5.4              Restrictions on Resale of Securities.

 

   (a)               Holder covenants that, during the period commencing on the
date hereof and ending on and including the thirtieth (30th) day after the date
of this Agreement (the “Restricted Period”), neither the Holder, nor any of its
Affiliates, collectively, will sell, in sales pursuant to Rule 144 or pursuant
to an effective registration statement, more than an aggregate of Securities on
any trading day (the “Measurement Day”) equal to 20% of the 30-day average
trading volume of the Common Stock on the Trading Market ending on the trading
day immediately preceding the Measurement Day (the “Restricted Amount”).

 

   (b)               Notwithstanding anything herein to the contrary, during the
Restricted Period, the Holder may, directly or indirectly, sell or transfer all,
or any part, of the Securities to any Person (an “Assignee”) without complying
with (or otherwise being limited by) the restrictions set forth in this Section
5.4; provided, that as a condition to any such sale or transfer, an authorized
signatory of the Company and such Assignee duly execute and deliver an agreement
in a form satisfactory to the Company pursuant to which (i) the Assignee becomes
subject to the restrictions set forth in Section 5.4(a) and (ii) sales by the
Holder and its Affiliates and all Assignees and their Affiliates shall be
aggregated for all purposes of this Section 5.4.

 

5.5              True Up of Shares. The parties acknowledge that it is the
intent of the Holders to use the Shares to recognize the value of the Notes
being surrendered. Accordingly, promptly after the Holders sell all of the
Shares, the Holders shall provide written notice (the “True Up Notice”) to the
Company of the details of any such sales, including the numbers of Shares sold,
the dates on which such Shares were sold, the sale prices received for the
Shares, the gross proceeds of such sales, and if applicable, the allocation of
Additional Shares (defined below) among the Holders. If the gross proceeds from
such are less than $757,846.34 (the difference between the gross proceeds and
$757,846.34 is referred to as the “Shortfall”), the Company within five (5)
Business Days of receipt of True Up Notice, (x) shall pay or cause to be paid to
the Holders up to an aggregate maximum of $50,000.00 of such Shortfall in cash,
and (y), with respect to any balance of the Shortfall remaining after the cash
payment referred to in the foregoing clause (x), shall issue or cause to be
issued to the Holders such additional number of shares of Common Stock not to
exceed, together with the Shares, 1,000,000 shares (the “Additional Shares”)
equal in value, based on the closing price of the Common Stock as reported by
the Trading Market on the last trading day preceding the date of the True Up
Notice, to such balance of the Shortfall. In connection with the sales of
Securities referenced in this Section 5.5, the Holders agree to use their best
efforts to sell in an orderly fashion, taking into consideration the trading
volume and price of the Common Stock on the Trading Market.

 

5.6              Indemnification. The Company agrees to indemnify each Holder,
and each of their respective directors, officers, members, managers, advisors,
employees, affiliates, agents, attorneys, accountants, consultants and
controlling persons, and to hold each such person harmless from and against all
losses, claims, damages, liabilities and expenses, joint or several, which any
such person or entity may incur relating to any breach of a representation,
warranty or covenant by the Company hereunder, or arising out of any of the
matters referred to in the Agreement, the Exchange or any related transaction,
or any claim, litigation, investigation or proceeding relating to any of the
foregoing (any of the foregoing, a “Proceeding”), and to reimburse each of such
indemnified parties upon demand for their reasonable legal or other expenses
incurred in connection with any of the foregoing.

 



10

 

 

ARTICLE VI

MISCELLANEOUS

 

6.1              Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City and County of New York, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.2              Counterparts; Signatures. This Agreement may be executed
simultaneously in two or more counterparts, including both counterparts that are
executed on paper and counterparts that are in the form of electronic records
and are executed electronically, any one of which need not contain the
signatures of more than one party, but all such counterparts taken together will
constitute one and the same Agreement. This Agreement, to the extent delivered
by means of a facsimile machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity. An
electronic signature means any electronic sound, symbol or process attached to
or logically associated with a record and executed and adopted by a party with
the intent to sign such record, including facsimile or e-mail electronic
signatures. The parties acknowledge and agree that electronic records and
electronic signatures, as well as facsimile signatures, may be used in
connection with the execution of this Agreement and any future agreement in
connection with this Agreement and electronic signatures, facsimile signatures
or signatures transmitted by electronic mail in so-called pdf format shall be
legal and binding and shall have the same full force and effect as if a paper
original of this Agreement or any future agreement in connection with this
Agreement had been delivered and had been signed using a handwritten signature.
The parties (a) agree that an electronic signature, whether digital or
encrypted, of a party to this Agreement or to any future agreements in
connection with this Agreement is intended to authenticate this writing and to
have the same force and effect as a manual signature, (b) intend to be bound by
the signatures (whether original, facsimiled or electronic) on any document sent
or delivered by facsimile, electronic mail or other electronic means, (c) are
aware that the other party(ies) will rely on such signatures, and (d) waive any
defenses to the enforcement of the terms of this Agreement and any future
agreement in connection with this Agreement based on the foregoing forms of
signature. If this Agreement or any future agreement in connection with this
Agreement have been executed by electronic signature, all parties executing this
Agreement are expressly consenting under the Electronic Signatures in Global and
National Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act
("UETA"), that a signature by facsimile, email or other electronic means shall
constitute an electronic signature to an electronic record under both E-SIGN and
UETA with respect to this specific transaction.

 



11

 

 

6.3              Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

6.4              Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

6.5              Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Holders, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement contains the entire understanding of the
parties with respect to the matters covered herein and, except as specifically
set forth herein, neither the Company nor any Holder makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Parties, and any amendment to this Agreement made in conformity with the
provisions of this Section shall be binding upon the parties. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

 



12

 

 

6.6              Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

6.7              Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses for such communications shall
be:

 

If to the Company:

 

Cinedigm Corp.

237 west 35th Street, Suite 605

New York, NY 10001

Telephone: (212) 206-8600

Facsimile: (212) 598-4895

Attention: General Counsel

Email: gloffredo@cinedigm.com

 

With a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Telephone: (212) 808-7800

Facsimile: (212) 808-7897

Attention: Jonathan K. Cooperman, Esq.

Email: jcooperman@kelleydrye.com

 

If to a Holder, to the address set forth for such Holder on such Holder’s
signature page.

 

6.8            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of a majority of the Holders. Except
as set forth in Section 5.4(b) hereof, no Holder may assign this Agreement or
any rights or obligations hereunder without the consent of the Company.

 

6.9            Construction.

 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. No specific representation or warranty shall
limit the generality or applicability of a more general representation or
warranty.

 



13

 

 

 

For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include the
masculine and feminine genders.

 

Each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.

 

[signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the Holders and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       CINEDIGM CORP.       By: /s/ Gary S. Loffredo     Name: Gary S.
Loffredo     Title: Chief Operating Officer

 

[Signature Page to Exchange Agreement]

 



 

 

 

  HOLDER:       BlueMountain Global Volatility Master Fund L.P.   By:
BlueMountain Capital Management, LLC, its investment manager       By: /s/
Richard Horne     Name:     Title:         Address:     280 Park Avenue, 12th
floor               New York, NY 10017          

 

For Issuance of Shares:

 

Registered Name: BlueMountain Global Volatility Master Fund L.P.

 

Address:

280 Park Avenue   New York, NY 10017  

 

Federal Tax ID: 43-2098588

 

[Signature Page to Exchange Agreement]

 

 

 

 

  HOLDER:       BlueMountain Logan Opportunities Master Fund L.P.   By:
BlueMountain Capital Management, LLC, its investment manager        By: /s/
Richard Horne     Name:     Title:         Address:     280 Park Avenue, 12th
floor              New York, NY 10017                            

 

For Issuance of Shares:

 

Registered Name: BlueMountain Logan Opportunities Master Fund L.P.

 

Address:

280 Park Avenue   New York, NY 10017  

 

Federal Tax ID: 98-1209299

 

[Signature Page to Exchange Agreement]

 



 

 

 

  HOLDER:       BlueMountain Credit Alternatives Master Fund L.P.   By:
BlueMountain Capital Management, LLC, its investment manager       By: /s/
Richard Horne     Name:     Title:         Address:     280 Park Avenue, 12th
floor        New York, NY 10017           

 

For Issuance of Shares:

 

Registered Name: BlueMountain Credit Alternatives Master Fund L.P.

 

Address:

280 Park Avenue   New York, NY 10017  

 

Federal Tax ID: 98-0406591

 

[Signature Page to Exchange Agreement]

 

 

 

 

  

HOLDER:

 



  BlueMountain Montenvers Master Fund SCA SICAV-SIF   By: BlueMountain Capital
Management, LLC, its investment manager       By: /s/ Richard Horne     Name:  
  Title:           Address:     280 Park Avenue, 12th floor       New York, NY
10017          

  

For Issuance of Shares:

 

Registered Name: BlueMountain Montenvers Master Fund SCA SICAV-SIF

 

Address:



280 Park Avenue   New York, NY 10017  

  

Federal Tax ID: 98-1093881

 

[Signature Page to Exchange Agreement]

 



 



 

 

 

  HOLDER:       BlueMountain Foinaven Master Fund L.P.   By: BlueMountain
Capital Management, LLC, its investment manager           By: /s/ Richard Horne
    Name:     Title:         Address:     280 Park Avenue, 12th floor       New
York, NY 10017          

 

For Issuance of Shares:

 

Registered Name: BlueMountain Foinaven Master Fund L.P.

 

Address:



280 Park Avenue   New York, NY 10017  

  

Federal Tax ID: 98-1231054

 

[Signature Page to Exchange Agreement]

 



 



 

SCHEDULE A

  

 

Holder

Principal
Amount of
Second Lien
Notes to be
surrendered Accrued
and unpaid
cash
Interest Accrued
and unpaid
PIK
Interest Total Number
of Shares to be
Issued BlueMountain Global Volatility Master Fund L.P.

$64,980.71

  

$365.52 $814.97 25,890 BlueMountain Logan Opportunities Master Fund L.P.

$31,308.88

  

$176.11 $392.67 12,474 Blue Mountain Credit Alternatives Master Fund L.P.

$622,042.58

  

$3,498.99 $7,801.45 247,830 BlueMountain Montenvers Master Fund SCA SICAV-SIF

$62,027.03

  

$348.90 $777.92 24,713 BlueMountain Foinaven Master Fund L.P.

$46,667.96

  

$262.51 $585.29 18,594 Total $827,027.16 $4,652.03 $10,372.30 329,501

  





